Citation Nr: 1607005	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  14-21 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a major depressive disorder (MDD), to include as due to service-connected neck and bilateral upper extremity disabilities.  

2.  Entitlement to service connection for MDD, to include as due to service-connected neck and bilateral upper extremity disabilities.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and L.R.


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service in the U.S. Navy from April 1969 to July 1973 and in the U.S. Army from November 1989 to October 1994, and he had additional periods of service in the National Guard. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the claim of entitlement to service connection for MDD.  The Veteran appealed the denial of entitlement to service connection in this decision and the matters listed above are now before the Board.  

The Veteran and another witness testified before the undersigned Veterans Law Judge sitting at the Muskogee RO in October 2015.  A transcript of their testimony has been associated with the Veteran's claims file.  


FINDINGS OF FACT

1.  By a June 2010 rating decision, the RO denied the Veteran's claim to service connection for MDD.  The Veteran did not appeal the decision or submit any additional pertinent evidence within the one year appeal period.

2.  Evidence received since the June 2010 rating decision relates to previously unestablished facts necessary to substantiate the service connection claim for MDD.

3.  After resolving all reasonable doubt in the Veteran's favor, the evidence is at least in equipoise in showing that his current MDD symptoms are etiologically related to his service-connected neck and bilateral upper extremity disabilities. 


CONCLUSIONS OF LAW

1.  The June 2010 rating decision that denied entitlement to service connection for MDD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  New and material evidence has been received since the June 2010 rating decision to reopen the Veteran's claim of entitlement to service connection for MDD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for MDD, to include as due to service-connected neck and bilateral upper extremity disabilities, have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310, 4.125, 4.130 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran is seeking to reopen a previously denied claim to service connection for his MDD.  Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed, unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

The RO denied the Veteran's claim of entitlement to service connection for his MDD in a June 2010 rating decision because the record did not include evidence showing that his MDD was related to his military service or his service-connected degenerative arthritis and intervertebral disc syndrome of the cervical spine, i.e., a neck disability.  The Veteran was notified of this decision by a June 2010 letter and he did not appeal the decision or submit new and material evidence within the one year appeal period.  Thus, the Board finds that the June 2010 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Since that time, the Veteran has undergone a VA examination in February 2013 and he has submitted a letter dated November 2015 from a private doctor that specifically discussed the relationship between his current MDD symptoms and his service-connected disabilities.  Additionally, in various statements, including during the October 2015 Board hearing, the Veteran and his representative have contended that his current MDD is caused by the symptoms of chronic pain due to his neck and arm disabilities.   In light of the fact that the threshold for substantiating a claim is low, the Board determines that this new lay and medical evidence suffices as evidence of previously unestablished facts necessary to substantiate the service connection claim for MDD.  Thus, the claim of entitlement to service connection for MDD, to include as due to service-connected neck and bilateral upper extremity disabilities, is reopened.

Service Connection for MDD

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Veteran's service treatment records do not document the presence of psychiatric symptoms.  In fact the Veteran does not contend that his current MDD is caused by his military service.  Rather, he claims that his MDD is caused by the chronic pain he experiences as a result of his service-connected neck disability (degenerative arthritis and intervertebral disc syndrome of the cervical spine) and left and right upper extremity disabilities (left and right upper extremity nerve involvement and neuropathy).  As will be discussed in more detail below, the Board finds that it can adjudicate his MDD claim through consideration of secondary service connection, and thus, it does not need to address direct service connection.  

Except as provided in 38 C.F.R. § 3.300(c), a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(b).  Establishing service connection on a secondary basis requires (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Initially, the Board notes that the claims file includes many VA treatment records, including a February 2013 VA examination report, which note a diagnosis of major depression.  Thus, presence of a current disability is not in question.  

Likewise, the Veteran's claims file includes ample evidence showing that he has been service connected for a degenerative arthritis and intervertebral disc syndrome of the cervical spine disability since June 30, 2009.  Furthermore, he was service connected for a median nerve involvement of the right upper extremity and median nerve involvement of the left upper extremity progressed to ulnar nerve neuropathy since this date as well.  Thus, the second element of secondary service connection is not in question.  

Regarding the third element, i.e., medical nexus evidence establishing a connection between the service-connected disability and the current disability, the Board notes that the claims file contains conflicting medical evidence regarding the cause of the Veteran's MDD.  Specifically, two VA examiners determined that his MDD symptoms were not due to his service-connected neck disability but one private doctor concluded on two separate occasions that his MDD symptoms were due to his chronic pain caused by his neck disability.  

In an October 2009 letter, the Veteran's private doctor indicated that the Veteran began treatment approximately six years prior for his depression and that he was being treated with Prozac.  The doctor noted that he had simultaneously been suffering from chronic neck pain and that it was widely recognized that chronic pain can be a contributor to depression.  He noted that most providers would agree that a patient with chronic pain was more at risk for depression.  This doctor opined that it was reasonable to surmise that the chronic pain may have been a large contributor to the Veteran's depression.  

In April 2010, the Veteran was afforded a VA examination at which time an examiner diagnosed him with recurrent, mild MDD that was without psychotic features after a thorough review of his records and a psychiatric examination.  The Veteran reported difficulty with insomnia, which began in 2007.  Moreover, the Veteran indicated that he has been treated for his depression symptoms since 2005 with medication.  The examiner noted that the Veteran met the full criteria for MDD and a panic disorder without agoraphobia.  The examiner opined that it was less likely than not that both his depression and anxiety are directly related to his cervical spine condition.  The examiner explained that both of these disorders, per the Veteran's report, occurred independently of his cervical spine issues and were not linked chronologically.  The examiner noted that his opinion was reached following a review of the record, a clinical interview, and the results of the psychological testing.  

He was afforded another VA examination in February 2013, during which the examiner diagnosed him with recurrent, moderate major depression and a panic disorder without agoraphobia.  The examiner indicated that it was possible to differentiate between the two disorders and noted that the Veteran's depression is a mood disorder that included symptoms of sadness, discouragement about his future, sleep problems, anhedonia, guilty feelings, feelings he is being punished, low self-worth, passive thoughts of suicide, agitation, loss of interests, loss of energy, concentration problems, and loss of libido.  

After noting his pertinent history, conducting a psychiatric evaluation, and noting the relevant records in his claims file, the examiner opined that it was less likely than not that his depression and anxiety were proximately due to or the result of his degenerative arthritis and intervertebral disc syndrome of the cervical spine.  The examiner explained that the Veteran reported that his depression was related to his four failed marriages and two children being in prison.  He also reported that his mood was worsened at times when he is unable to lift items at work; however, the examiner noted that this was temporary and not a permanent aggravation of his depression/anxiety disorder.  The examiner indicated that he denied any sleep problems or problems engaging in recreational activities specifically related to his neck disability.  

In a November 2013 letter, the same private doctor who wrote the October 2009 letter indicated that the Veteran had been receiving treatment for depression and that he was taking Prozac, which helped but he still continued to have symptoms.  The doctor noted that the Veteran was diagnosed with depression approximately nine years prior, and that he was concurrently suffering from chronic neck pain for which he received treatment at another facility.  This doctor reiterated his previous statement that it is widely recognized that chronic pain can be a contributor to depression.  Furthermore, he stated that most providers would agree that a patient with chronic pain is more at risk for depression.  He stated that he believed it is reasonable to surmise that the chronic pain may be a large contributor to the Veteran's depression.  

The Board notes the presence of additional VA treatment records from May 2010 to January 2013, which document the presence of depressive disorder symptoms and physical symptoms of the neck and arms at the same time; however, these document do not discuss the causal relationship between his MDD and his neck and arm disabilities.  Moreover, a March 2012 VA physical therapy evaluation note showed that the Veteran's chronic neck pain has been present since before 2002.  

In addition to the abovementioned medical evidence, the claims file includes lay statements from the Veteran, his co-workers, and his representative.  In two January 2013 statements, his co-workers noted that he was often upset and that he had symptoms of worry, anxiousness, and anxiety attacks.  They also recounted his physical limitations at work due to his neck and arm disabilities.  In a May 2015 statement, the Veteran's representative indicated that his service-connected left and right upper extremities, nerve pains, and cervical spine disability affect his current psychiatric symptoms.  In particular, the representative contended that the pain in these areas of his body creates a continuing downward spiral of depression. 

Likewise, during his January 2013 DRO hearing regarding matters not before the Board at this time, the Veteran contended that his depression symptoms were due to his chronic neck pain.  He made very similar contentions during the October 2015 Board hearing, and he noted that the VA examiners did not take into account the impact of his bilateral upper extremity disabilities on his depression symptoms when rendering their opinion.  He also testified that he cannot do anything other than sit, watch television, and perform lawn maintenance due to his mental disorder and his chronic pain.  

In light of the aforementioned evidence, and after resolving all reasonable doubt in the Veteran's favor, the evidence is at least in equipoise in showing that his current MDD symptoms are etiologically related to his service-connected neck and bilateral upper extremity disabilities.  Specifically, while the claims file contains two medical opinions from VA examiners indicating that his depression is not due to his service-connected neck disability, it also contains two medical opinions from a private doctor, which indicate that his depression is caused by chronic pain stemming from his neck disability.  Furthermore, the other VA treatment records do not discuss the cause of the Veteran's depression but these records note the presence of painful neck and bilateral upper arm symptoms at the same time as the psychiatric symptoms.  Additionally, the Board notes that the Veteran has indicated that his depression is not only caused by his neck disability, but also because of the neurological abnormalities in his arms, which are also service connected; however, neither the two VA examiner nor his private doctor provided an opinion regarding the impact of these additional impairments to his body on his MDD.  

After weighting the probative value of the VA examiners' reports against the two letters from the private doctor, as well as the credible statements from the Veteran, his representative, and his co-workers, the Board finds that his MDD is etiologically related to his service-connected neck and bilateral upper extremities disabilities.  Accordingly, after applying the benefit of the doubt doctrine, the evidence is at least in equipoise in showing that service connection for MDD, to include as due to service-connected neck and bilateral upper extremity disabilities, is warranted.  Thus, the Veteran's claim is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); Dingess/Harman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  In the present case, the Board is granting the claim to reopen and the claim of entitlement to service connection for MDD.  Because these decisions constitute full grants of the benefits sought on appeal, no further discussion regarding VCAA notice or assistance duties is required.



ORDER

New and material evidence having been received, the claim of entitlement to service connection for MDD, to include as due to service-connected neck and bilateral upper extremity disabilities, is reopened.

Entitlement to service connection for MDD, to include as due to service-connected neck and bilateral upper extremity disabilities, is granted.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


